United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF THE NAVY,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2013
Issued: January 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 23, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated July 14, 2006 which denied his traumatic injury
claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of
this case.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty.
FACTUAL HISTORY
On February 27, 2006 appellant, then a 33-year-old metals inspector, filed a traumatic
injury claim alleging that on October 26, 2005 he suffered an electric shock while performing his
work duties.
In a letter dated March 1, 2006, the Office informed appellant that the evidence was
currently insufficient to support his claim. The Office advised him that he needed to submit the

emergency room report and treatment records as well as additional medical reports containing an
explanation from a doctor describing how his diagnosed condition was caused by the injury.
In an April 3, 2006 decision, the Office denied appellant’s claim on the grounds that no
medical evidence had been submitted and therefore the requirements had not been met to
establish that he sustained an injury.
On April 14, 2006 appellant submitted a request for reconsideration with medical
documentation attached. Included in the medical information was appellant’s New Hampshire
workers’ compensation medical form, emergency physician encounter records, prehospital care
report, discharge instructions and hospital registration form. The workers’ compensation
medical form contained a diagnosis of “AC contact with injury” and was signed by the treating
physician. The physician emergency encounter record was signed by the physician and
contained a diagnoses of “electrical contact with current injury.
By decision dated July 14, 2006, the Office affirmed the April 3, 2006 decision finding
that there was no medical evidence of a diagnosis related to the claimed injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
1

5 U.S.C. §§ 8101-8193

2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

2

physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.4 There is good authority for the proposition that medical evidence
need not be entirely relied upon to sustain a compensation award, as weight may be given to the
common sense of the situation.5
ANALYSIS
The Office found in its July 14, 2006 decision that the evidence of record supported the
fact of the claimed incident of appellant receiving an electric shock occurred during the
performance of duty on October 26, 2005. The case therefore turns on whether the incident at
work caused an injury.
The Office denied appellant’s claim stating that the evidence of record did not support a
diagnosed medical condition resulting from the accepted work incident. However, the Board
finds that Dr. Albert’s finding of “electrical contact with current injury” given on October 26,
2005 is sufficient to support a medical diagnosis.
The record contains no rationalized physician’s opinion attributing appellant’s diagnosed
condition to his accepted incident, however, when appellant suffered an electric shock at work
and was subsequently transferred to the hospital by ambulance, the situation strongly suggests
the causal nexus necessary to sustain the claim that appellant’s electric contact at work caused
his “electrical contact with injury” diagnosis.6 There is enough medical evidence to establish
that the employment factors identified by the claimant were the proximate cause of the condition
for which compensation is claimed.
Because the Office made no findings as to whether appellant was entitled to
reimbursement for ambulance and other medical expenses, the case will be remanded for the
Office to make appropriate findings on these issues. After such further development as it
considers necessary, the Office shall issue a de novo decision on appellant’s entitlement to
benefits.
CONCLUSION
The Board finds that appellant has established fact of injury in the performance of duty
on October 26, 2005.

4

Id.

5

Gregory J. Reser, 57 ECAB ___ (Docket No. 05-1674, issued December 15, 2005).

6

Dr. Daniel Albert’s diagnosis from the physician’s emergency encounter report dated October 26, 2005.

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated July 14 and April 3, 2006 are set aside and the case is remanded
for further development consistent with this opinion.
Issued: January 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

